Citation Nr: 1108645	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Cleveland, Ohio, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in May 2010.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the initial 30 percent evaluation assigned at the time service connection was granted in a July 2006 rating decision does not reflect the degree of impairment due to PTSD and that a higher rating is warranted.  Having reviewed the evidence, to include the testimony at the hearing in May 2010, the Board finds further development is necessary.  

Initially, the Board notes that the Veteran testified that he is in receipt of Social Security Administration (SSA) disability benefits.  Transcript at 20 (2010).  The SSA records have not been associated with the claims file.  

Next, the Board notes that the May 2009 VA examination report reflects that the claims file was not available for review in conjunction with the examination, and while a moderate degree of impairment due to PTSD was reported, the examiner stated that a determination in that regard was difficult to assess without benefit of the most recent records.  The Board notes that separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  In this case, the Board finds that the evidence is inadequate for a determination as to the degree of impairment due to service-connected PTSD during the relevant period, and therefore, the Veteran should be afforded another VA examination in this regard.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

In addition, the May 2009 VA examination report notes a long history of psychiatric symptoms and a primary diagnosis of bipolar affective disorder and the examiner stated that bipolar affective disorder likely preexisted service.  In that regard, the Board notes that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records, to include any decisions and the medical records, upon which any decision was based.  All records obtained should be associated with the claims file.  

2.  After completion of 1 above, schedule the Veteran for a VA examination to determine the degree of impairment due to PTSD.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the VA examiner provide an opinion as to the degree of impairment due to PTSD symptoms, to include an opinion as to whether PTSD precludes the Veteran from maintaining gainful employment, and if any increase in the degree of impairment is identified during the relevant period, the date(s) of any increase should be reported, to the extent possible.  In addition, any identified symptoms not attributable to PTSD should be reported, to the extent possible, and the examiner should provide an opinion as to whether there is evidence that bipolar affective disorder (a) clearly and unmistakably (obvious and manifest) existed prior to service entrance and (b) whether bipolar affective disorder clearly and unmistakably (obvious and manifest) was not chronically worsened during service.  If the answer to either (a) or (b) above is negative, offer an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that bipolar disorder is related to active service, or is otherwise related to service or is proximately due to or aggravated (chronically worsened) by service-connected disability, to include PTSD, and if aggravated by PTSD, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Following completion of 1 and 2 above to the extent possible, adjudicate the issue of entitlement to service connection for bipolar affective disorder.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that in order to complete an appeal of this issue he must file a timely notice of disagreement and, following the issuance of a statement of the case, a timely substantive appeal.

4.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make sure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


